DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Objections
2.	Claim 16 is objected to because of the following informalities: 
Claim 16 recites the limitation "the second trigger event" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 10, 11, 13, 14, 19, and 20 of U.S. Patent No. 10,785,106 B1, in view of Wang, WO 2020/237797.

Regarding claim 1, claims 1 and 3 of the above patent recite most of the limitations of claim 1 of the instant application.
Claims 1 and 3 of the above patent do not recite receive, by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state.
Wang discloses receive by the central orchestrator, a poll for the update exposure state based on  a second trigger event (i.e., defining a path key…sending a long polling request  to a configuration center…monitoring an update of  all child node configuration items under the root node corresponding to the key path in the long polling request, paragraph [0014]); and respond, by the central orchestrator, to the poll with the updated exposure state (i.e., the configuration update information pushed by the configuration center, paragraphs [0026] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 1 and 3 of the above patent to receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Claim 2 of the above patent contains every element of claim 2 of the instant application.

Regarding claim 3, claims 1 and 3 of the above patent recites most of the limitations of claim 3 of the instant application.
Claims 1 and 3 of the above patent do not recite the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria; and the second trigger event comprises a second timer event.
Wang discloses the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria (i.e., obtain an operation of a user on a configuration item (i.e., a message from a developer…synchronize the configuration item update to the configuration center, paragraph [0115]); and the second trigger event comprises a second timer event (i.e., starting a polling task, calling a configuration interface regularly (i.e., timer event), paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of the above patent to comprise a first timer event, a message from a developer, or metric data meeting a criteria; and a second timer event as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Claim 4 of the above patent contains every element of claim 4 of the instant application.
Claim 5 of the above patent contains every element of claim 5 of the instant application.
Claim 5 of the above patent contains every element of claim 6 of the instant application.
Claim 5 of the above patent contains every element of claim 7 of the instant application.

Regarding claim 8, claims 10 and 12 of the above patent recite most of the limitations of claim 8 of the instant application.
Claims 10 and 12 of the above patent do not recite receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state.
Wang discloses receive by the central orchestrator, a poll for the update exposure state based on  a second trigger event (i.e., defining a path key…sending a long polling request  to a configuration center…monitoring an update of  all child node configuration items under the root node corresponding to the key path in the long polling request, paragraph [0014]); and respond, by the central orchestrator, to the poll with the updated exposure state (i.e., the configuration update information pushed by the configuration center, paragraphs [0026] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 10 and 12 of the above patent to receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Claim 11 of the above patent contains every element of claim 9 of the instant application

Regarding claim 10, claims 10 and 12 of the above patent recite most of the limitations of claim 10 of the instant application.
Claims 10 and 12 of the above patent do not explicitly recite the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria; and the second trigger event comprises a second timer event.
Wang discloses the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria (i.e., obtain an operation of a user on a configuration item (i.e., a message from a developer…synchronize the configuration item update to the configuration center, paragraph [0115]); and the second trigger event comprises a second timer event (i.e., starting a polling task, calling a configuration interface regularly (i.e., timer event), paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 10 and 12 of the above patent to comprise a first timer event, a message from a developer, or metric data meeting a criteria; and a second timer event as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Claim 13 of the above patent contains every element of claim 11 of the instant application.
Claim 14 of the above patent contains every element of claim 12 of the instant application.
Claim 14 of the above patent contains every element of claim 13 of the instant application.
Claim 14 of the above patent contains every element of claim 14 of the instant application.

Regarding claim 15, claim 19 of the above patent recites most of the limitations of claim 15 of the instant application.
Claim 19 of the above patent does not recite receiving by the central orchestrator, a poll for the update exposure state; and respond, by the central orchestrator, to the poll with the updated exposure state.
Wang discloses receiving, by the central orchestrator, a poll for the updated exposure (i.e., defining a path key…sending a long polling request  to a configuration center…monitoring an update of  all child node configuration items under the root node corresponding to the key path in the long polling request, paragraph [0014]); and responding, by the central orchestrator, to the poll with the updated exposure state (i.e., the configuration update information pushed by the configuration center, paragraphs [0026] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of the above patent to receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and responding, by the central orchestrator, to the poll with the updated exposure state as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Regarding claim 16, claim 19 of the above patent recites most of the limitations of claim 16 of the instant application. 
Claim 19 of the above patent does not explicitly recite the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria; and the second trigger event comprises a second timer event.
Wang discloses the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria (i.e., obtain an operation of a user on a configuration item (i.e., a message from a developer…synchronize the configuration item update to the configuration center, paragraph [0115]); and the second trigger event comprises a second timer event (i.e., starting a polling task, calling a configuration interface regularly (i.e., timer event), paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of the above patent to comprise a first timer event, a message from a developer, or metric data meeting a criteria; and a second timer event as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Claims 19 and 20 of the above patent contain every element of claim 17 of the instant application.
Claim 19 of the above patent contains every element of claim 18 of the instant application.
Claim 19 of the above patent contains every element of claim 19 of the instant application.
Claim 19 of the above patent contains every element of claim 20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skulnik, US 2019/0095967 A1, in view of Wang, WO 2020/237797.

Regarding claim 1, Skulnik teaches a system for management of configuration changes, the system (i.e., Figs 5 and 6) comprising:
 a processor (i.e., processor 540); and a computer-readable medium storing instructions that are operative upon execution by the processor (i.e., program modules stored in the non-transitory computer-readable medium…the program modules are configured with stored instructions, that when executed by at least a processor, cause the device to perform, page 5 paragraph [0049]) to: 
 	receive a second configuration item (i.e., first core API) for displacement, in an exposure group (i.e., remote client devices 410), of a first configuration item (i.e., second core API) (i.e., to perform a phased release to upgrade the plurality of remote clients from the first core API(s) 430a,b,c to second core API(s) 460a,b,c, Figs 4A-4F and page 4 paragraph [0043]);
 	 	determine, for the exposure group, based at least on the updated exposure state: 
 		a first portion of the exposure group to continue with the first configuration item (i.e., 70% of client devices are hosting the first core AIP, page 4 paragraph [0039]), and 
 		a second portion of the exposure group to receive the second configuration item (i.e., 30% of client devices are hosting the second core API, page 4 paragraph [0039]); and 
 	deploy the second configuration item to the second portion of the exposure group, in accordance with the exposure state (i.e., upgrade 30% of client devices to second core API, page 4 paragraph [0039]).
Skulnik does not explicitly teach update, by a central orchestrator, based on a first trigger event, an exposure state; receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state.
Wang teaches update, by a central orchestrator, based on a first trigger event, an exposure state (i.e., obtain the configuration update and synchronizing the configuration item update information to the configuration center, paragraph [0015]);  receive by the central orchestrator, a poll for the update exposure state based on  a second trigger event (i.e., defining a path key…sending a long polling request  to a configuration center…monitoring an update of  all child node configuration items under the root node corresponding to the key path in the long polling request, paragraph [0014]); and respond, by the central orchestrator, to the poll with the updated exposure state (i.e., the configuration update information pushed by the configuration center, paragraphs [0026] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skulnik to update, by a central orchestrator, based on a first trigger event, an exposure state; receive by the central orchestrator, a poll for the update exposure state based on a second trigger event; and respond, by the central orchestrator, to the poll with the updated exposure state as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Regarding claim 2, Skulnik teaches the system of claim 1, wherein the first configuration item and the second configuration item each comprises a software application version (i.e., page 4 paragraph [0039]).

Regarding claim 3, Skulnik teaches the system of claim 1.
Skulnik does not explicitly teach the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria; and the second trigger event comprises a second timer event.
Wang teaches the first trigger event comprises a first timer event, a message from a developer, or metric data meeting a criteria (i.e., obtain an operation of a user on a configuration item (i.e., a message from a developer…synchronize the configuration item update to the configuration center, paragraph [0115]); and the second trigger event comprises a second timer event (i.e., starting a polling task, calling a configuration interface regularly (i.e., timer event), paragraph [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Skulnik to comprise a first timer event, a message from a developer, or metric data meeting a criteria; and a second timer event as taught by Wang. One would be motivated to do so to provide configuration management flexibility (i.e., Wang, paragraph [0011]).

Regarding claim 4, Skulnik teaches the system of claim 3, wherein the exposure state indicates a binary tree comprising branches indicating a first configuration item branch weigh (i.e., 70%) and a second configuration item branch weight (i.e., 30%) (i.e., page 4 paragraphs [0038]- [0039]).

Regarding claims 8-11, those claims recite a method performed by system claims 1-4, discussed above, same rationale of rejections is applied.

Regarding claims 15-17, those claims recite one or more computer storage devices having computer-executable instructions stored thereon for configuration change control, which, on execution by a computer, cause the computer to perform operations similar to claims 1, 3, and 4, same rationale of rejections are applied.

5.	Claim(s) 5-7, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skulnik, in view of Wang, applied to claims 1, 3-4, 8, 10-11, 15-17 above, and further in view of Gao et al (hereafter, “Gao”), US 2019/0026091 A1.

Regarding claim 5, Skulnik teaches the system of claim 4.
The combination of teachings of Skulnik and Wang does not explicitly teach wherein the instructions are further operative to: determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight.
Gao teaches determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Skulnik and Wang to determine a threshold based at least on the first configuration item branch weight or the second configuration item branch weight as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).

Regarding claim 6, Skulnik teaches the system of claim 5.
The combination of teachings of Skulnik and Wang does not teach wherein the instructions are further operative to: perform a deterministic operation on data associated with each member of the exposure group to generate a member value.
Gao teaches perform a deterministic operation on data associated with each member of the exposure group to generate a member value (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Skulnik and Wang to perform a deterministic operation on data associated with each member of the exposure group to generate a member value as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).

Regarding claim 7, Skulnik teaches the system of claim 6.
The combination of teachings of Skulnik and Wang does not explicitly teach compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group.
Gao teaches compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group value (i.e., page 6 paragraph [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Skulnik and Wang to compare, for at least one member of the exposure group, the threshold with the member value; and based at least on the comparison, assign the at least one member of the exposure group to the first portion of the exposure group or the second portion of the exposure group as taught by Gao. One would be motivated to do so to provide safety of others of the surrounding environment (i.e., Gao, page 1 paragraph [0001]).

Regarding claims 12-14, those claims recite limitations that are similar to claims 5-7, same rationale of rejections is applied.

Regarding claims 18-20, those claims recite limitations that are similar to claims 5-7, same rationale of rejections is applied.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441